Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 26, 2019.

Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 30 October 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belmans (U.S. Pub. No. 2014/0180653). 

With respect to claims 1, 8 and 15, Belmans teaches 
identify a calculation event for a derived object of the second consistency zone, wherein the derived object comprises a cross-zone reference to the first consistency zone ([0013], all objects should be able to cross border between two or several Zones at any point, and the crossing has to be performed keeping state continuity of the objects,  [0087], physical state of the object from the two results delivered by both solvers of each respective first zone and second zone. After the conciliation process, both zones should consistently have identical valuations for the physical state of the object they share); in response to identifying the calculation event; identify an object in the first consistency zone associated with the cross- zone reference ([0013], all objects should 
send a remote object request, to the first consistency zone, for the object with reference to an event of the first consistency zone specified by the cross-zone reference ([0044] the simulation is taken in charge by the one or more zones on which the object is located so that the crossing from a first zone to a second zone is performed in a continuous way); 
obtain the object after sending the remote object request ([0091], step 156, information that indicates the absence of the  object in the departure zone is exchanged from the arrival zone to the  departure zone.  Said otherwise, the arrival zone sends one or more messages to the departure zone indicating that the absence of the object has been detected by the arrival zone in the departure zone); and 
obtain a derived object instance based, at least in part, on a computation specification of the derived object and the object ([0094], FIG. 6, the object 62, initially completely located on zone 54, has entered the zone 55 and is now located on both the zones 54 and 55.  In other words, the object 62 is penetrating in one neighbor zone 55 of  the zone 54; the border 58 is being crossed by the object.  This situation is illustrated on FIG. 4 depicting the step 160 of FIG. 1).

With respect to claims 4, 11 and 18, Belmans teaches generating a derived object based on the portion of events as the second object, wherein the derived object does not reflect any other event of the events other than the portion of the events ([0103], the zone 54 detects that object 63 is located across the border 58 with its 

With respect to claims 5 and 12 and 19, Belmans teaches repository manager is part of the second consistency zone ([0111], exchange of information between the departure zone 54 and the arrival zone 55 is performed with an unreliable communication channel.  Occasional loss of messages may thus happen.  Noting that the emission of messages between two zones is a repetitive process as long as the object is shared by both zones, a lost message is always followed by another of same kind, but with a more recent state data about the object). 

With respect to claims 6, 13 and 20, Belmans teaches repository manager is part of the second consistency zone ([0111], Noting that the emission of messages between two zones is a repetitive process as long as the object is shared by both zones, a lost message is always followed by another of same kind, but with a more recent state data about the object). 

With respect to claims 7 and 14, Belmans teaches event is associated with a past state of the first consistency zone ([0087], both zones should consistently have . 


Allowable Subject Matter

Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163